Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group III, drawn to an anti-KLK5 antibody in the reply filed on 08/24/2022 is acknowledged. 
Claims 2, 28, 29, 31, 63, 64, 66, 69, 75, 104, 137-142, 146, 150-154, 173, 194, 195, 198, 205, 206, 209, 241, 243, 254, 258, 261-267, and 272-279 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/24/2022. 
Applicant's election with traverse of the anti-KLK5 antibody species comprising CDRs having the amino acid sequences of SEQ ID NOs: 39, 41, 42, 43, 45, and 47, in the reply filed on 08/24/2022 is acknowledged.  The traversal is on the ground(s) that the CDR sequences of SEQ ID NOs: 39-49 and 107 all correspond to the parental antibody hu.10C6-H28L5 and its variants, wherein the CDRH1, CDRH2, and CDRL1 differ by at most one or two amino acids.  This is not found persuasive because each anti-KLK5 antibody species has a unique amino acid composition and thus duffers in structure and chemical/physical properties (e.g. binding affinity). 
The requirement is still deemed proper and is therefore made FINAL.
The anti-KLK5 antibody species comprising the CDRs having the amino acid sequences of SEQ ID NOs: 39, 41, 42, 43, 45, and 47 was found to be free of the prior art. Thus, the sequence search was extended for instant claim 34 and stopped upon finding art that read upon another anti-KLK5 antibody species comprising the CDRs having the amino acid sequences of SEQ ID NOs: 39, 40, 42, 43, 45, and 46. It should be noted that other anti-KLK5 antibody species recited in instant claim 34 have not been searched or examined on the merits for their patentability in the present Office Action.
 Claims 34 and 268-271 are examined on the merits in the present Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 270-271 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (MPEP 2163).  
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.
The specification teaches the development of several anti-KLK7 antibody clones and humanization of the clone 14H11, which had the strongest binding affinity, inhibitory activity, and fewest manufacturing issues (see Examples 1 and 2); however, as presently written, the claims fail to disclose any structural details for the broad genus of KLK7 inhibitors or anti-KLK7 antibodies that is correlated with the function of binding to and inhibiting KLK7.  
It is well-known in the art that, in order to bind antigen, an antibody or antigen-binding fragment must have six complementarity defining regions (CDRs) (Janeway, see selection, in particular section 3-6) (Janeway, Charles A. "Immunobiology: The Immune System in Health and Disease." 2001). Because CDRs from both VH and VL domains contribute to the antigen-binding site, it is the combination of the heavy and the light chain, and not either alone, that determines the final antigen specificity. As presently written, however, the claims do not disclose the amino acid sequences of six non-degenerate CDRs for the genus of KLK7 inhibitors that are antibodies having the functional property of inhibiting KLK7 commensurate in scope of the claims. While Applicant has provided examples of anti-KLK7 antibodies that were developed (see Examples 1 and 2).  such disclosure does not adequately represent the structural diversity of the claimed genus of antibodies that can be used to bind to and inhibit KLK7. 
There are not structural features provided for the genus of KLK7 inhibitors recited in claim 270. Applicant has only disclosed anti-KLK7 antibodies; however, such disclosure does not adequately represent the structural diversity of the claimed genus of KLK7 inhibitors which can encompass small molecule inhibitors, aptamers, peptides, etc. Further, there are no examples provided in the specification for the genus of KLK7 inhibitors that are not antibodies such as small molecule inhibitors.  Thus, claim 270 lacks adequate written description because it fails to provide any structural detail for the genus of inhibitors having the functional property of inhibiting KLK7. 
While the anti-KLK7 antibodies of the claimed invention are intended to bind to and inhibit KLK7, artisans would not be able to envision the complete structure of an anti-KLK7 antibody, in terms of which of the twenty naturally occurring amino acids are present in the structure based on the recited antigen. Indeed, recent court decisions including AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017) have clearly indicated that identification of the antigen or epitope to which an antibody binds is insufficient to provide adequate written description for antibodies binding said antigen or epitope. Additionally, when claiming a broad genus of antibodies, the accompanying specification should include a description of diverse species across the scope of genus. As illustrated by the AbbVie decision, a description of even 300 representative species may not be sufficient to satisfy the written description requirement if all 300 representative species are structurally and functionally similar.
Therefore, the claimed genus of anti-KLK7 antibodies lacks adequate written description because there does not appear to be any correlation between the structure of the claimed antibodies and the function of binding to and inhibiting KLK7. Further, there are no examples provided in the specification of other KLK7 inhibitors that are, for example, small molecule inhibitors, other than SPINK5. Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of the claimed genus of KLK7 inhibitors or anti-KLK7 antibodies at the time the instant application was filed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 34 and 268-269 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chiu et al (US20200040103A1), hereinafter Chiu. 
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Chiu teaches pharmaceutical compositions comprising the anti-KLK5 antibody comprising the CDRs having the amino acid sequences of SEQ ID NOs: 17, 35, 65, 82, 101, and 115, corresponding to SEQ ID NOs: 39, 40, 42, 43, 45, and 46 of the instant claims and at least one additional therapeutic agent such as an anti-IL-13 antibody in order to treat a disease such as atopic dermatitis in a subject (see entire document, in particular, Abstract, Summary of Invention, Claims, Para.0152, Para. 0476, Para. 0480-0481).   
Thus, Chiu meets the limitations of instant claims 34 and 268-269. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 270-271 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu, as applied to claims 34 and 268-269 above, and further in view of Ahnini (WO2002044736A2), hereinafter Ahnini. 
The teachings of Chiu have been discussed above and differ from the instantly claimed invention in that it is not taught that the additional therapeutic agent present in a pharmaceutical composition comprising the anti-KLK5 antibody is a KLK7 inhibitor such as an anti-KLK7 antibody. 
However, Ahnini teaches that anti-SCCE (KLK7) antibodies can be used to treat a dermatological disorder such as eczema or dermatitis by increasing the thickness of the stratum comeum and enhancing the skin barrier (see entire document, in particular, Page 198, Ln. 5-10). 
It would have been obvious to one of ordinary skill in the art to make a pharmaceutical composition comprising the anti-KLK7 antibody of Chiu and an anti-KLK7 antibody as an additional therapeutic agent. One of ordinary skill in the art would have been motivated to do so because an anti-KLK7 antibody can be used to treat dermatological disorders such as dermatitis in a subject as well. Therefore, one of ordinary skill in the art would expect that a pharmaceutical composition comprising the anti-KLK5 antibody of Chiu and an anti-KLK7 antibody as an additional therapeutic agent can effectively treat a dermatological disorder in a subject. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 34 and 268 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 12-13, 17-24, 35-35, 39, and 43 of copending Application No. 16/950,418. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims either anticipate or are obvious variants of the issued claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The co-pending application recites an anti-KLK5 antibody comprising the CDRs of SEQ ID NOs: 17, 35, 65, 82, 101, and 115, corresponding to SEQ ID NOs: 39, 40, 42, 43, 45, and 46 of the instant claims (co-pending claims 1, 2 and 3). Further recited is a pharmaceutical composition comprising the anti-KLK5 antibody and a pharmaceutically acceptable carrier (co-pending claim 24). 
Thus, the co-pending application meets the limitations of instant claims 34 and 268. 

Claim 269 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 7, 12-13, 17-24, 35-35, 39, and 43 of copending Application No. 16/950,418 in view of Chiu et al (US20200040103A1), hereinafter Chiu. 
This is a provisional nonstatutory double patenting rejection.
	The teachings of the co-pending claims have been discussed above and differ from the instantly claimed invention in that it is not taught that a pharmaceutical composition comprising the anti-KLK5 antibody and a second therapeutic agent is not taught. 
	However, Chiu teaches pharmaceutical compositions comprising the anti-KLK5 antibody comprising the CDRs having the amino acid sequences of SEQ ID NOs: 17, 35, 65, 82, 101, and 115, corresponding to SEQ ID NOs: 39, 40, 42, 43, 45, and 46 of the instant claims and at least one additional therapeutic agent such as an anti-IL-13 antibody in order to treat a dermatological disorder such as atopic dermatitis in a subject (see entire document, in particular, Abstract, Summary of Invention, Claims, Para.0152, Para. 0476, Para. 0480-0481).   
	It would have been obvious to one of ordinary skill in the art to make a pharmaceutical composition comprising the anti-KLK5 antibody of the co-pending claims and at least one additional therapeutic agent. One of ordinary skill in the art would have been motivated to do so to be able to treat a dermatological disorder such as atopic dermatitis in a subject. Therefore, one of ordinary skill in the art would expect that a pharmaceutical composition comprising the anti-KLK5 antibody of the co-pending claims and at least one additional therapeutic agent can be used to effectively treat a dermatological disorder such as atopic dermatitis in a subject. 

Claims 270-271 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 7, 12-13, 17-24, 35-35, 39, and 43 of copending Application No. 16/950,418 in view of Chiu, as applied to claims 34 and 268-269 above, and further in view of Ahnini (WO2002044736A2), hereinafter Ahnini. 
This is a provisional nonstatutory double patenting rejection.
	The teachings of the co-pending claims in view of Chiu have been discussed above and differ from the instantly claimed invention in that it is not taught that the additional therapeutic agent present in a pharmaceutical composition comprising the anti-KLK5 antibody is a KLK7 inhibitor such as an anti-KLK7 antibody. 
	However, Ahnini teaches that anti-SCCE (KLK7) antibodies can be used to treat a dermatological disorder such as eczema or dermatitis by increasing the thickness of the stratum comeum and enhancing the skin barrier (see entire document, in particular, Page 198, Ln. 5-10). 
	It would have been obvious to one of ordinary skill in the art to make a pharmaceutical composition comprising the anti-KLK7 antibody of the co-pending claims and an anti-KLK7 antibody as an additional therapeutic agent. One of ordinary skill in the art would have been motivated to do so because an anti-KLK7 antibody can be used to treat dermatological disorders such as dermatitis in a subject as well. Therefore, one of ordinary skill in the art would expect that a pharmaceutical composition comprising the anti-KLK5 antibody of the co-pending claims and an anti-KLK7 antibody as an additional therapeutic agent can effectively treat a dermatological disorder in a subject. 

Conclusion
No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        

/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644